Name: 86/491/EEC: Commission Decision of 30 September 1986 fixing the allocation to Member States of the extra authorizations resulting from the increases in the Community quota for the carriage of goods by road for 1987
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-10-08

 Avis juridique important|31986D049186/491/EEC: Commission Decision of 30 September 1986 fixing the allocation to Member States of the extra authorizations resulting from the increases in the Community quota for the carriage of goods by road for 1987 Official Journal L 285 , 08/10/1986 P. 0029*****COMMISSION DECISION of 30 September 1986 fixing the allocation to Member States of the extra authorizations resulting from the increases in the Community quota for the carriage of goods by road for 1987 (86/491/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3164/76 of 16 December 1976 on the Community quota for the carriage of goods by road between Member States (1), as last amended by Regulation (EEC) No 3677/85 (2), and in particular Article 3 (5) and (6) thereof, Having consulted the Member States, Whereas, by virtue of Article 3 (5), the Commission is required to fix, before 1 October of each year, for a period of four years as from 1985, the allocation to Member States of the extra authorizations resulting from increases in the Community quota; Whereas, at its meeting of 30 June 1986 the Council adopted conclusions to make the annual increase in Community quota 40 % as of 1 January 1987; Whereas, however, in its current version, Article 3 (1) of the Regulation provides for an increase in the Community quota for 1987 of only 15 %, whereas any increase above this percentage would require an amendment of this Regulation; Whereas the additional authorizations resulting from the annual increase must be allocated between the Member States in accordance with the criteria specified in Article 3 (3) of the Regulation, and in accordance with the method of calculation specified in Annex IV of the Regulation; Whereas the number of Community authorizations to be allocated to Spain and Portugal in 1987 has been calculated on the basis of the number of Community authorizations which would have been allocated to Spain and Portugal in 1986 if it had been possible to take account of actual use of Community authorizations by Spanish and Portuguese carriers; Whereas, when the Community quota was fixed for 1986, some Member States expressed concern that, in spite of the 15 % annual increase in the Community quota, the number of Community authorizations allocated to them is inadequate to meet the development in demand for transport operations; whereas at its meeting of 20 December 1985 the Council asked the Commission to take account of these concerns; Whereas a study of the situation has confirmed that the number of Community authorizations is inadequate; whereas the conditions set out in Article 3 (6) of the Regulation are therefore met; whereas it is therefore necessary to decide on an additional increase in the Community quota; Whereas this additional increase should take the form of an ad hoc adjustment on a uniform basis to the current allocation of the Community quota; Whereas this adjustment entails allocating additional Community authorizations to those Member States whose proportion of the Community quota is less than their proportion of the tonne-kilometres actually completed within the Community in international transport operations by carriers for hire or reward; Whereas the second subparagraph of Article 3 (5) of the Regulation states that the Commission's Decision shall become enforceable two months after its notification unless the matter has been referred to the Council by a Member State in the meanwhile, HAS ADOPTED THIS DECISION: Article 1 As a result of the annual and additional increase in the Community quota, there shall be an extra 1 949 Community authorizations for 1987. Article 2 The extra authorizations referred to in Article 1 shall be allocated as follows: Belgium 101 Denmark 114 Federal Republic of Germany 329 Greece 60 Spain 156 France 281 Ireland 54 Italy 295 Luxembourg 60 Netherlands 336 Portugal 76 United Kingdom 87 Article 3 This Decision is addressed to the Member States. Done at Brussels, 30 September 1986. For the Commission Stanley CLINTON DAVIS Member of the Commission (1) OJ No L 357, 29. 12. 1976, p. 1. (2) OJ No L 354, 30. 12. 1985, p. 46.